        Case 1:16-cv-07379-JPM Document 254 Filed 04/29/20 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHERIFA BELABBAS,                            )
                                              )
        Plaintiff,                            )
                                              )        Case No. 1:16-cv-07379-JPM
 v.                                           )
                                              )
 INOVA SOFTWARE INC., FRITZ                   )
 EISENHART, in his individual and             )
 professional capacities, and GILLES          )
 TOULEMONDE, in his individual and            )
 professional capacities,                     )
                                              )
        Defendants.                           )


                         ORDER CANCELLING CONFERENCE



       Before the Court is Defendants’ Letter Motion to Adjourn Conference, filed on April 28,

2020. (ECF No. 253.) Because the parties have filed a Stipulation of Dismissal (ECF No. 252),

the telephonic hearing scheduled Thursday, April 30, 2020 is CANCELLED.


       SO ORDERED, this 28th day of April, 2020.

                                                   /s/ Jon P. McCalla
                                                  JON P. McCALLA
                                                  UNITED STATES DISTRICT JUDGE
